Title: To Thomas Jefferson from George Lee Turberville, 21 March 1781
From: Turberville, George Lee
To: Jefferson, Thomas



Dear Sir
Rawleigh in WmsBurg March 21st. 1781.

I cannot express myself in terms sufficiently strong to convey to you an Idea of my Gratitude in return for your obliging Letter relative to Baron Steuben, I follow’d precisely its advice, altho Subsequent illtreatment from the Baron has obliged me to act differently since, the whole of which I will make known to you the first favorable opportunity. I have only to sollicit You at present to let me know by the first opportunity whether you or the Council have ever informed the Baron that you highly disapproved of my conduct whilst I had the honor to command at Sandy point, as that  Major Genl. has given information to the Marquiss that it was from the Executive very much disapproving of my conduct, that occasion’d him to some Steps with me that have been highly prejudicial to my reputation, health, and peace of Mind. I have the honor to be with real regard & profound respect, Yr Excellency’s most Obedt. Servt.,

Geo Lee Turberville

